Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 01/20/2022.
Claims 1, 6, and 11 have been amended. Claims 12 – 15 are canceled. Claims 1 – 11 are pending for consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/20/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 01/20/2022 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Claims 1, 4 – 6, and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable Su (US 2019/0394046) (hereafter Su), in view of Waugh et al. (US 10,075,425) (hereafter Waugh), and in view of Takada et al. (US 2017/0324579) (hereafter Takada).

Regarding claim 1 Su teaches: A data communication system comprising: a data transmitting apparatus configured to generate a first hash value (Su, in Para. [0004] discloses “The data processing system can generate a digital signature based on a combination of the session identifier and a first hash value generated via application of a hash function to the firmware update file.”)
[using one of a plurality of previous hash values generated in the past as a first seed number,] 
to encrypt data using the first hash value, and to transmit the encrypted data (Su, in Para. [0053] discloses “The firmware controller component 108 can encrypt, compress or otherwise package or encapsulate the firmware update data file prior to transferring the firmware update file to the vehicle 138”);
and a data receiving apparatus configured to receive the data transmitted from the data transmitting apparatus, to separate the first hash value generated by the data transmitting apparatus from the data (Su, in Para. [0004] discloses “The vehicle can verify the firmware update file based on a comparison of the digital signature retrieved from the block at the blockchain address with a second hash value generated via application of the hash function to the firmware update file received from the data processing system and the session identifier received from the data processing system.),
[to calculate a second hash value using one of the plurality of previous hash values generated in the past as a second seed number,] 
and to determine a validity of the data based upon whether the calculated second hash value coincides with the first hash value separated from the data (Su, in Para. [0030] discloses “the data processing system 102 can use a second server which may be associated with successful or validated firmware update file transfers.” Su, in Para. [0062] discloses “the verification component 142 can verify the firmware update file based on a comparison of the digital signature retrieved from the block 136 at the blockchain address 128 with a second hash value generated via application of the hash function to the firmware update file received from the data processing system 102 and the session identifier received from the data processing system 102.”).
[wherein, when an arrival confirmation message is not received by the data receiving apparatus, the data transmitting apparatus is further configured to send a hash value candidate by applying a predefined function to a predefined value between the data receiving apparatus and the data transmitting apparatus, and to generate a next hash value using the hash value candidate.]
Su fails to explicitly teach: using one of a plurality of previous hash values generated in the past as a first seed number
to calculate a second hash value using one of the plurality of previous hash values generated in the past as a second seed number,
Waugh from the analogous technical field teaches: using one of a plurality of previous hash values generated in the past as a first seed number (Examiner note: plurality of previous hash values is met by hash values from the sequence of previous log entries within a predefined range) (Waugh, in col.2, ll. 63 – 66 discloses “the hash value of the current log entry is based at least in part on the hash value of at least one previous log entry. In some examples, the prior hash value is provided to a hash-value-generation function as a seed value” Waugh, in col.3, ll. 51 – 53 discloses “The hash value of the first log entry is based at least in part on the content of the first log entry and a seed value” Waugh, in col.5, ll. 43 – 45 discloses “Each log batch includes a sequence of log entries as well as an associated log-entry range and a log-batch hash.”)
to calculate a second hash value using one of the plurality of previous hash values generated in the past as a second seed number (Waugh, in col.4, ll. 49 – 53 discloses “The logging service receives the second log-entry batch, and uses the hash value of the first log-entry batch and the content of the log entries in the second log-entry batch to determine a hash value for the second log-entry batch” Waugh, in col.2, ll. 16 – 18 discloses “The logging service may determine an initial hash value by retrieving a previous hash value generated from previous log entries”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Su, in view of the teaching of Waugh which discloses generation of the hash values based on the previous log entries related hash values in order to higher security of data management in the system (Waugh, [col.2, ll. 16 – 18, ll. 63 – 66,  col.3, ll. 51 – 53, col.4, ll. 49 – 53, col.5, ll. 43 – 45]).
Su, as modified by Waugh, fails to explicitly teach: wherein, when an arrival confirmation message is not received by the data receiving apparatus, the data transmitting apparatus is further configured to send a hash value candidate by applying a predefined function to a predefined value between the data receiving apparatus and the data transmitting apparatus, and to generate a next hash value using the hash value candidate
Takada from the analogous technical field teaches: wherein, when an arrival confirmation message is not received by the data receiving apparatus (Examiner note: failure in arriving the confirmation message is met by not inclusion the confirmation information into the hash value received by the processing unit 31 of Takada) (Takada, in Para. [0114] discloses “the reference time point decision part 61 extracts a value of 64 bits from the calculated 160-bit hash value, and sets the extracted value as confirmation information, i.e. information used for confirmation.” Takada, in Para. [0115] discloses “If it is determined that the hash value for the confirmation information is not included in its own hash value, it is conceivable that the hash value calculated by the ECU 3 does not match the hash value calculated by the monitoring device 5, and therefore, the processing unit 31 interrupts the processing”)
the data transmitting apparatus is further configured to send a hash value candidate by applying a predefined function to a predefined value between the data receiving apparatus and the data transmitting apparatus, and to generate a next hash value using the hash value candidate (Takada, in Para. [0032] discloses “a predetermined procedure is performed between the communication control device and the communication device in order to decide the reference time point. The communication control device transmits a calculation request for a hash value to the communication device. Here, the communication control device may send information necessary to calculate a hash value together with a calculation request. The communication device which received a calculation request from the communication control device calculates a hash value using a predetermined hash function based on the information stored in its own memory, and transmits the calculated hash value to the communication control device.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Su, as modified by Waugh, in view of the teaching of Takada which discloses a procedure of hash value calculation using predefined function as a result of the confirmation information analysis in the communication branch in order to improve security of data communication in the system (Takada, [0032, 0114, 0115]).

Regarding claim 4 Su as modified by Waugh and Takada teaches: The data communication system according to claim 1, wherein the data receiving apparatus comprises: a comparator configured to compare the second hash value calculated using one of the plurality of previous hash values as the second seed number with the first hash value separated from the data and to determine whether the calculated second hash value coincides with the first hash value separated from the data (Examiner note: a comparator is met by the verification component 142) (Su, in Para. [0067] discloses “The verification component 142 can compare the first hash value obtained from the digital signature obtained from block 136 with the second hash value computed by the hash component 110 of the vehicle interface system 140 from the firmware data file received from the data processing system 102.”).

Regarding claim 5 Su as modified by Waugh and Takada teaches: The data communication system according to claim 1, wherein the first seed number uses a predetermined initial value when the first hash value is generated by the data transmitting apparatus (Examiner note: transmitting apparatus is met by the data processing system 102) (Su, in Para. [0066] discloses “The first hash value can correspond to the hash value generated by the data processing system 102 using the firmware update file.”).

Regarding claim 6, claim 6 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 6 and rejected for the same reasons.

Regarding claim 9, claim 9 dependent on claim 6 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 6 discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 discloses a system that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2019/0394046) (hereafter Su), in view of Waugh et al. (US 10,075,425) (hereafter Waugh), in view of Takada et al. (US 2017/0324579) (hereafter Takada), and in view of Karr (US 2011/0273334) (hereafter Karr)

Regarding claim 2 Su, as modified by Waugh and Takada, fails to explicitly teach: The data communication system according to claim 1, wherein the data transmitting apparatus comprises: a first delay function generator configured to generate the first seed number using one of the plurality of previous hash values.
Karr from the analogous technical field teaches: The data communication system according to claim 1, wherein the data transmitting apparatus comprises: a first delay function generator configured to generate the first seed number using one of the plurality of previous hash values (Examiner note: generation of first seed data by the delay generator using previous hash values is met by the time delay D1 generator block using previously obtained hash function block) (Karr, in Para. [0009] discloses “The RL determines an adjusted timing delay (Delay DA1) from the previously determined timing delay (Delay D1) associated with the first portion of the reply signal transmission.” Karr, in Para. [0082] discloses “a delay time generator block may include one or more of a secure hash function block, and a delay time memory block.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Su, as modified Waugh and Takada, in view of the teaching of Karr which discloses the time delay generation using previously obtained hash function block in order to higher security of the data communication in the system (Karr, [0009, 0082]).

Regarding claim 3 Su, as modified by Waugh and Takada, fails to explicitly teach: The data communication system according to claim 1, wherein the data receiving apparatus comprises: a second delay function generator configured to calculate the second seed number using one of the plurality of previous hash values.
Karr from the analogous technical field teaches: The data communication system according to claim 1, wherein the data receiving apparatus comprises: a second delay function generator configured to calculate the second seed number using one of the plurality of previous hash values (Examiner note: It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary; generation of second seed data by the delay generator using previous hash values is met by the time delay DA1 generator block using previously obtained time delay D1 and hash function blocks) (Karr, in Para. [0009] discloses “The RL determines an adjusted timing delay (Delay DA1) from the previously determined timing delay (Delay D1) associated with the first portion of the reply signal transmission.” Karr, in Para. [0082] discloses “a delay time generator block may include one or more of a secure hash function block, and a delay time memory block. The secure hash function block is configured to generate a multi-bit data word (DELAY) that corresponds to the delay time value.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Su, as modified Waugh and Takada, in view of the teaching of Karr which discloses the time delay generation DA1 using previously obtained D1 delay and hash function blocks in order to higher security of the data communication in the system (Karr, [0009, 0082]).

Regarding claim 7, claim 7 depended on claim 6 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 7 and rejected for the same reasons.

Regarding claim 8, claim 8 depended on claim 6 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 8 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431     

/TRANG T DOAN/Primary Examiner, Art Unit 2431